El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Lillian Enid Medina Hernández, aquí peticionaria, re-curre ante este Tribunal —vía certiorari— en revisión de la sentencia emitida por el Tribunal del Circuito de Apelacio-nes, confirmatoria de una resolución del Tribunal de Pri-mera Instancia, Sala Superior de Aguadilla. Mediante esta resolución, el foro primario denegó una moción de supre-sión de evidencia donde se había solicitado la exclusión de toda confesión, admisión, testimonio o prueba derivada de los interrogatorios realizados a Medina Hernández du-rante el curso investigativo del caso. A tales efectos aduce la peticionaria que no medió una renuncia libre, voluntaria e inteligente a su derecho a no autoincriminarse.
i
Repasamos los hechos pertinentes a la controversia planteada, según fueran determinados por el Tribunal de Primera Instancia luego de haber considerado toda la evi-dencia testifical y documental presentada.(1)
El 19 de noviembre de 2000 —entre las 8:00 y 9:00 de la noche— el Sr. Antonio Medina Sepúlveda, padre de la pe-ticionaria Lillian Enid Medina Hernández, arribó a su re-sidencia en unión de una hija menor de edad de nombre Lillibeth, encontrando el portón y la puerta del balcón *493abiertos. Mientras estacionaba su automóvil, su hija Lilli-beth entró a la residencia, saliendo inmediatamente de ella para informarle que su mamá aparentemente se había caído. Al encontrarse con el cuerpo de su esposa tirado en el suelo, y tras haber verificado el pulso y respiración de ésta, el señor Medina llamó a emergencias médicas.
A raíz de esta llamada llegaron al lugar de los hechos la agente Magali Souchet, adscrita al Negociado de Crímenes Violentos, y el fiscal Joseph Esparra. A tenor con el testi-monio de éstos, a los cuales el Tribunal de Primera Instan-cia les dio entero crédito, en la habitación donde se encon-tró a la occisa no se observaron signos de violencia, aunque sí se observó que ésta tenía un impacto de bala en la ca-beza y una toalla alrededor de su cuello.(2) En una de las paredes del pasillo aparecía escrito con lápiz de labio: “Lillian te voy a matar con lo que robaste a tu papá.” Del mismo modo, en la habitación de la peticionaria aparecía escrito sobre el espejo de la coqueta un mensaje que leía: “Lillian tienes suerte cuídate.” En virtud de las referidas amenazas, la agente Souchet entendió conveniente ocupar una libreta que estaba tirada sobre la cama de Lillian;(3) ello, según testificó, con el único fin de indagar si de ésta surgía alguna información en cuanto a si alguien deseaba hacerle daño a la peticionaria.
Tras permanecer en la escena hasta aproximadamente las dos de la madrugada del 20 de noviembre de 2000, la agente Souchet se trasladó al Cuartel de la Policía de Aguada donde, más tarde, entrevistó al señor Medina y a sus hijas Lillian y Lillibeth.(4) Es en esta entrevista en *494que la agente adviene en conocimiento de que Lillian —quien en esos momentos contaba con quince años de edad — (5) alegadamente había tenido problemas en la es-cuela con un joven llamado Will, por ésta haber informado a las autoridades escolares que éste se dedicaba a vender sustancias controladas en el plantel escolar. También sur-gen por primera vez los nombres de Tatiana, Christian y Ezer, identificados como amigos de Lillian Enid. Final-mente, el señor Medina le informó a la agente que éste poseía dos armas de fuego y que para una de ellas no tenía licencia. Ésta, según informó, había desaparecido de su au-tomóvil, situación de la cual se percató la noche de los hechos. De acuerdo con los testimonios de Medina Sepúl-veda y de la agente Souchet, estas entrevistas duraron sólo varios minutos, tras los cuales el señor Medina se trasladó con sus hijas a la casa de su madre en Añasco.
Movida por las amenazas escritas observadas en la re-sidencia de la peticionaria, esa misma tarde del 20 de no-viembre de 2000 la agente Souchet obtuvo en el cuartel de Aguada copia de un informe de querella donde la occisa había reportado la desaparición de Lillian y había infor-mado que ésta había sido vista con el joven Ezer Muñiz. En la mañana del 21 de noviembre —segundo día de la inves-tigación— fueron entrevistados varios vecinos de la occisa, algunos compañeros de estudios de Lillian, la orientadora de la escuela y la directora del plantel escolar(6) Ni Lillian ni su padre fueron entrevistados durante este segundo día de investigación.
El 22 de noviembre, día pautado para el entierro de la Sra. Lidia Hernández Soto, la agente Souchet, en compa-*495ñía de varios agentes de la División de Crímenes Violentos, se personó a la funeraria donde velaban a la occisa con el propósito de brindar seguridad y protección a la familia.(7) Justo en el momento en que el cortejo fúnebre se disponía a partir hacia la iglesia,(8) Lillian pidió que le informaran a su tía Felipa, hermana de su papá, que “quería hablar”. La tía Felipa condujo a Lillian hasta el vehículo donde se en-contraba la agente Souchet, indicándole a ésta que su so-brina deseaba hablar con ella.(9) Acto seguido, ambas su-bieron al vehículo y se dirigieron, junto a la agente, a la Comandancia de Aguadilla.
Una vez allí, Lillian comenzó a dialogar con la agente Souchet,(10) informándole que Will, quien le suministraba sustancias controladas y con quien tenía una deuda de dinero, podía ser el asesino de su madre. Inmediatamente la agente se comunicó con el fiscal Esparra y le informó que tenía a un menor sospechoso. El fiscal, a su vez, se comu-nicó con la Procuradora de Menores, la Leda. María del C. Aymat, acordando que se reunirían después de las cuatro de la tarde en la oficina de la mencionada Procuradora. Alrededor de las 4:30 p.m., se reunieron el fiscal Esparra, la agente Souchet, Lillian y su tía en la Oficina de la Procuradora. Esperaron a que llegara el padre de Lillian, quien estaba en el sepelio de su esposa. Éste se personó en la oficina aproximadamente de 5:45 p.m. a 6:00 p.m.
*496A esa hora —entre 5:45 p.m. y 6:00 p.m.— la Procuradora procedió a entrevistar a Lillian, quien relató que tenía un vicio de sustancias controladas y que Will le “fiaba” la droga. Adujo que éste constantemente le cobraba la deuda incurrida, razón por la cual ella había decidido enfrentarse a él, utilizando para ello un arma de fuego que había to-mado del vehículo de su padre. Según atestó, Will robó de su bulto la referida arma. Finalmente, indicó que sospe-chaba que Will, en represalia contra ella, había matado a su mamá.
Tras escuchar el testimonio de Lillian, la agente Souchet abandonó la oficina de la Procuradora dirigién-dose a la casa de Will.(11) A su regreso, la agente se dirigió a la Oficina de la procuradora Aymat, ya que el Fiscal Es-parra aún se encontraba con Lillian y sus familiares en dicha oficina, informándole al fiscal que Will ya se encon-traba en el cuartel. Acto seguido, Lillian manifestó que lo que había dicho acerca de Will no era cierto. Esta perma-neció en silencio ante la pregunta de la Procuradora en torno a si alguien más conocía el hecho de que ella había tomado el arma de su padre.(12) Ante su silencio, la Procu-radora Aymat procedió a hacerle las advertencias de ley a Lillian, en presencia de su padre y de su tía. Acto seguido, ésta preguntó a Lillian y a su padre si habían entendido los derechos que cobijaban a la menor, a lo que ambos contes-taron en la afirmativa. (13) La agente Souchet buscó un for-mulario donde se enumeraban las referidas advertencias y procedió a hacerle a Lillian las advertencias. De acuerdo con las determinaciones de hecho que realizara el Tribunal de Primera Instancia, las referidas advertencias le fueron *497explicadas, por segunda ocasión, a Lillian y a sus familia-res, esta vez por la agente Souchet, el fiscal Esparra y la procuradora Aymat. (14) Luego de esto, tanto Lillian como su padre firmaron el referido documento.(15)
Habiendo sido debidamente advertida de sus derechos, Lillian procedió a dar una segunda versión, no sin antes solicitar que su padre abandonara la oficina, quedándose entonces en compañía de su tía Felipa. Esta vez Lillian señaló que en junio de 2000 ella había sustraído una tar-jeta de la cartera de su padre y había retirado la cantidad de seiscientos dólares, con los cuales pagó a Ezer Muñiz para que éste matara a sus progenitores, entiéndase su padre y su madre. Explicó que en cierta ocasión había re-criminado a Ezer por no haber realizado su cometido y que la noche de los hechos había dejado la puerta de su casa abierta y había entregado a Ezer una toalla. Entre la pri-mera y la segunda versión transcurrió aproximadamente una hora.
Ante esta segunda versión, el fiscal Esparra se comunicó con el Fiscal de Distrito de Aguadilla, Luis A. Pérez Cabán, y acordaron ofrecer inmunidad parcial a la acusada *498a cambio de su testimonio en contra de Ezer; esto es, se reclasificaría el delito a asesinato en segundo grado.(16) En vista de lo anterior, el fiscal Esparra comenzó a tomarle a Lillian una declaración jurada, aproximadamente a las diez de la noche. Previo a ello procedió a explicarle por tercera ocasión, y en presencia de su padre y de su tía, el derecho que tenía a no incriminarse con su propio testimo-nio y a estar asistida de un abogado.(17) En varias ocasiones le preguntó a la joven si entendía lo que se le estaba expli-cando, a lo que ésta contestaba en la afirmativa.(18) Le pre-guntó si sabía lo que era perjurio, a lo que ésta contestó que no. En vista de ello, el fiscal buscó el Código Penal y procedió a leerle la definición allí contenida. Acto seguido, le explicó, en sus propias palabras, lo que implicaba el re-ferido delito.(19) Además, le preguntó sobre cómo se sentía y si alguien la había amenazado, coaccionado o intimidado, a lo cual la joven contestó en la negativa.
Mientras esto sucedía, la agente Souchet se dirigió a la casa de Ezer y lo condujo al cuartel. Una vez allí, luego de *499haberle hecho las advertencias de ley, ésta le explicó al joven que Lillian lo había acusado de dar muerte a su madre.(20) Ezer, aunque confirmó que efectivamente la acu-sada le había entregado una cantidad de dinero para ma-tar a sus padres, negó haber tenido participación alguna en el asesinato. Adujo que el día de los hechos él se encon-traba junto a sus padres en el centro comercial “Aguadilla Malí”.
Inmediatamente la agente Souchet abandonó el cuartel para corroborar la veracidad de la información brindada por Ezer. Con tal fin, entrevistó al padre de éste, a su ve-cina y a una amiga de su mamá. Además, tuvo la oportu-nidad de observar un recibo de compra del referido centro comercial, con fecha de 19 de noviembre de 2000, que tenía en su poder la madre del menor.
Habiendo confirmado la coartada de Ezer, la agente Souchet se dirigió nuevamente a la Oficina de la Procura-dora e interrumpió al fiscal Esparra, quien en ese mo-mento se encontraba tomándole la declaración jurada a Lillian, y le informó que entendía que la peticionaria no estaba diciendo la verdad. Es en este momento en que el fiscal decide retirar la oferta de inmunidad que había he-cho a Lillian. Ante esta situación, y en presencia de todos los presentes, Lillian espontáneamente exclamó que ella ha-bía “matado a su mamá”. Al preguntársele dónde estaba el arma de fuego, ésta indicó que Kiki, refiriéndose a Christian Barreto, la había ayudado a desaparecer el arma y el lápiz labial con el que escribió los mensajes. La agente sa-lió de la oficina en busca del referido joven.
Así las cosas, la agente Souchet se personó en la resi-dencia de Christian Barreto en la madrugada de 23 de noviembre, aproximadamente a la 1:00 a.m. Allí, luego de hacerle las advertencias de rigor, la agente entrevistó a Christian, quien señaló que el día de los hechos —entre las *5007:30 y 8:00 de la noche— Lillian lo había llamado para expresarle que había matado a su mamá. Este la buscó y arrojaron el arma y el lápiz labial en un caño cercano. Du-rante esa madrugada, Christian y su padre acompañaron a la agente a la oficina de la Procuradora de Menores y allí la agente le relató al fiscal lo declarado por el menor.
Luego de haber trabajado toda la noche, el Fiscal, la Procuradora y la taquígrafa de récord se retiraron, a eso de las cuatro de la madrugada, acordando reunirse nueva-mente a las cuatro de la tarde.(21) Por otro lado, ya en horas de la mañana de ese 23 de noviembre, la agente Souchet localizó el arma de fuego y el lápiz labial en el lugar indi-cado por Christian.(22)
Esa tarde se reunieron en la Oficina de la Procuradora de Menores el fiscal Esparra, la agente Souchet —quien acudió acompañada de la acusada— la procuradora Aymat, el señor Medina y la tía Felipa. Esta última había llevado ropa limpia para su sobrina, por lo que pidió permiso para que pudiera cambiarse de ropa, lo cual le fue permitido. Ambas fueron a un servicio sanitario y allí conversaron a solas. Lillian le preguntó: “¿Papá me va a fiar?”, a lo que su tía contestó que creía que éste no tenía dinero. A continua-ción, Lillian le expresó que había acusado a Will y a Ezer pero que había sido “pendeja” porque no había acusado a Christian. Señaló que ella cumpliría cien años de cárcel, pero que si culpaba a Christian sólo cumpliría cincuenta. La tía Felipa le contestó que no debía acusar a un inocente, a lo que ésta expresó que conocía de un inocente que había cumplido doce años en la cárcel.(23) Finalmente, y estando todavía a solas, la tía Felipa cuestionó a la acusada sobre si su madre había sentido dolor, a lo que ésta contestó que *501había muerto en el acto sin sufrir ni sentir dolor alguno. Agradeció a su tía por toda la ayuda que le había brindado durante esos días y le pidió perdón. Luego de esto regresa-ron y se reunieron con la procuradora Aymat y el fiscal Esparra.
Más adelante, Lillian informó que deseaba ver a Christian, lo cual también le fue concedido. Ésta fue conducida hasta el lugar donde se encontraba el joven y frente a todos los presentes le pidió que aceptara su participación en los hechos. Acto seguido, el abogado de Christian, quien tam-bién se encontraba en el lugar, le aconsejó que no hablara, retirándolo inmediatamente. Posteriormente, se le tomó una declaración jurada a Christian y se acordó que éste sería encausado por el delito de encubrimiento a cambio de su testimonio.
Durante el transcurso del 23 de noviembre, se comple-taron los trámites relacionados con la investigación y se tomaron las correspondientes declaraciones juradas a Ezer y a Christian. En la mañana siguiente el caso fue some-tido, determinándose causa probable contra Lillian por los delitos de asesinato en primer grado e infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418.
El 2 de abril de 2001, la representación legal de la peti-cionaria presentó una moción de supresión de evidencia en la cual se solicitó del tribunal que ordenara la supresión de toda expresión contra interés penal hecha por la acusada. Además, se solicitó que se ordenara la supresión de los testimonios de Ezer Muñiz Benitez, Christian Barreto Ma-tos, los agentes Magali Souchet y Edgar López, así como el de cualquier otro policía o testigo cuyo testimonio se deri-vara de las admisiones hechas por la peticionaria. Final-mente, se solicitó la supresión de cualquier objeto (se men-cionó específicamente el arma de fuego) o documento derivado de la alegada intervención ilegal. El Ministerio Público se opuso a lo solicitado y el tribunal de instancia *502celebró una vista los días 5, 7 y 8 de junio de 2001. En ésta testificaron por parte de la defensa el padre de la acusada —el señor Medina Sepúlveda— el Ledo. José González —abogado de Christian— y la Dra. Carol Merced Romey, sicóloga clínica. (24) Por parte del Ministerio Público testifi-caron la Sra. Felipa Medina Sepúlveda —tía de la peticio-naria— la agente Magali Souchet y el fiscal Joseph Esparra.
Tras solicitar de las partes la presentación de memo-rando de derecho, el tribunal de instancia emitió una reso-lución denegando la supresión de la evidencia solicitada. A tales efectos, entendió que la renuncia de Lillian había sido una voluntaria, inteligente y consciente de los derechos que la asistían. Coligió que el Ministerio Público cumplió con el requisito de hacerle las advertencias de ley, tanto a ella como a su padre y a su tía, y que la peticionaria había entendido todos los derechos que renunció durante el pro-ceso que culminó en su confesión. Refiriéndose al testimo-nio de la doctora Romey, señaló que éste no le merecía credibilidad. Adujo al respecto que su evaluación no in-cluyó un examen de expedientes o tratamientos médicos, entrevistas a familiares, y que sólo se había tomado en consideración la entrevista realizada a la acusada a poco más de un mes del día de los hechos. Insatisfecha, la peti-cionaria Medina Hernández acudió en revisión de dicha determinación ante el Tribunal de Circuito de Apelaciones, el cual confirmó la resolución emitida.
Inconforme con la actuación del Tribunal de Circuito de Apelaciones, la peticionaria acudió en revisión —vía certio-rari— ante este Tribunal. Alega que procede revocar la sentencia emitida por el foro apelativo intermedio, debido a que dicho foro incidió
*503... al confirmar la resolución del tribunal de primera instancia que decretó no ha lugar la moción de supresión de evidencia, resolviendo erróneamente que las admisiones y/o confesiones obtenidas de la menor recurrente eran admisibles en eviden-cia por mediar una renuncia libre, voluntaria, consciente e inteligente de su derecho constitucional a la no autoincriminación.
Expedimos el recurso. Contando con las comparecencias de las partes y, estando en condición de resolverlo, proce-demos a así hacerlo.
HH í-H
Tanto la Constitución del Estado Libre Asociado de Puerto Rico como la de Estados Unidos garantizan el derecho de todo ciudadano contra la autoincriminación. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1; Emda. V, Const. EE. UU., L.P.R.A., Tomo 1. Nuestra Constitución va más allá al disponer que el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra. Cónsono con lo anterior, en Pueblo en interés menor J.A.B.C., 123 D.P.R. 551, 561-562 (1989), expresamos:
No debe haber la menor duda de que el derecho que tiene todo ciudadano que habita en nuestro país, ante una imputa-ción de delito por parte del Estado a permanecer callado, a no incriminarse y que su silencio no pueda ser tomado en su contra —garantizado el mismo por el Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1— es uno de los derechos más trascen-dentales y fundamentales del derecho penal y procedimiento criminal que se practica en una democracia como la nuestra.
Es doctrina firmemente establecida que esta garantía aplica en toda su extensión a aquellos casos en que la persona a ser interrogada resulte ser un menor. Pueblo v. Figueroa González, 95 D.P.R. 98, 102 (1967); R.A.M. v. Tribunal Superior, 102 D.P.R. 270, 273 (1974); Pueblo en interés menor J.A.B.C., ante, pág. 564; Pueblo en interés menor R.H.M., 126 D.P.R. 404, 424-425 (1990); Pueblo ex *504reí. 112 D.P.R. 250, 252 (1982); Pueblo en interés menor G.R.S., 149 D.P.R. 1 (1999); In re Gault, 387 U.S. 1, 55 (1967). A esos efectos hemos expresado que “a un menor le protege en todo momento la garantía constitucional contra la autoincriminación como parte del trato justo y de-bido proceso de ley a que tiene derecho”. R.A.M. v. Tribunal Superior, ante, pág. 273.
Ahora bien, tal y como sucede en el caso de los adultos, este derecho no es absoluto. Este derecho puede ser renunciado, siempre que la renuncia sea voluntaria, consciente e inteligente. Pueblo en interés menor J.A.B.C., ante. Al respecto hemos dispuesto, citando con aprobación a Moran v. Burbine, 475 U.S. 412 (1986), que al evaluar la voluntariedad de esta renuncia deberán analizarse dos vertientes, a saber: primero, el abandono del derecho debe haber sido voluntario en el sentido de que sea producto de una elección libre y deliberada, y segundo, la renuncia debe hacerse con pleno conocimiento no sólo del derecho abandonado, sino de las consecuencias de esa decisión. Pueblo v. López Rodríguez, 118 D.P.R. 515, 539 (1987). Una renuncia será voluntaria si es “realizada sin que haya mediado intimidación, coacción o violencia por parte de los funcionarios del Estado en el procedimiento que culmina en la toma de la confesión”. Pueblo en interés menor J.A.B.C., ante, pág. 561; Pueblo v. Ruiz Bosch, 127 D.P.R. 762, 775-776 (1991).
En cuanto al requisito de que sea hecha de modo “consciente e inteligente”, hemos precisado que se trata de que “el sospechoso o imputado de delito sea informado, en forma apropiada, del privilegio constitucional contra la autoincriminación; incluyendo la advertencia crucial de que cualquier manifestación que haga al respecto podrá ser usada en su contra en un proceso criminal”. Pueblo en interés menor J.A.B.C., ante, págs. 561-562; Pueblo v. Ruiz Bosch, ante, págs. 775-776. Esto último requiere que
*505... el Estado le informe, de manera eficaz, al sospechoso o imputado de delito las siguientes advertencias: que tiene el derecho a permanecer callado; que cualquier manifestación que haga podrá ser utilizada como evidencia en su contra; que tiene el derecho a consultar con un abogado de su selección antes de decidir si declara o no y contar con la asistencia de éste durante el interrogatorio, y que de no tener dinero para pagar un abogado, el Estado viene en la obligación de proveérselo. (Escolio omitido.) Pueblo en interés menor J.A.B.C., ante, pág. 562. Véanse, además: Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965); Pueblo v. De Jesús Cabrera, 94 D.P.R. 450 (1967); Pueblo v. Guadalupe Rosa, 94 D.P.R. 190, 197 (1967); Pueblo v. Chaar Cacho, 109 D.P.R. 316 (1980); Miranda v. Arizona, 384 U.S. 436 (1966).
Ahora bien, en la medida en que nuestros pronuncia-mientos se han encaminado a ofrecer mayores garantías constitucionales a los menores en los procesos criminales, dichas protecciones, en específico el derecho contra la au-toincriminación y el derecho a una asistencia legal, cobran y abarcan un terreno de mayores inquietudes e incógnitas en la defensa y la protección efectiva de éstos. Bajo esta vertiente, debemos examinar con suma cautela si, en efecto, el menor entendió o comprendió las referidas adver-tencias antes de renunciar a estas garantías. Pueblo ex reí. F.B.M., ante, pág. 252, citando a In re Gault, ante; Pueblo en interés menor J.A.B.C., ante, pág. 564. Cónsono con lo anterior, y en aras de proteger los derechos de los menores, en Pueblo ex reí. F.B.M., ante, pág. 253, citando con apro-bación la norma sentada en In re Gault, ante, sostuvimos que
... la cláusula de debido proceso de ley de la enmienda deci-mocuarta exige que en los procedimientos determinantes de delincuencia que puedan resultar en envío a una institución donde se limite la libertad de un menor, éste y sus padres de-ben ser notificados del derecho del menor a ser representado por un abogado contratado por ellos o, de no tener medios económicos para hacerlo, a que se nombre un abogado para tal fin. (Enfasis suplido.)
En el referido caso rechazamos la posibilidad de *506“que el menor, a solas, sin justificación adecuada para la ausencia de un abogado o de un adulto interesado en su suerte y conocedor de sus derechos, renuncie a su derecho a no incriminarse”. Pueblo ex reí. supra, pág. 254. A esos efectos sostuvimos, citando las palabras textuales del Tribunal Supremo de Estados Unidos en In re Gault, ante, que si por alguna razón permisible el abogado del menor no está presente al momento de obtenerse la admisión, en-tonces deberá tenerse extremo cuidado al comprobar si dicha admisión fue voluntaria, no sólo en el sentido de que no fue el producto de la coacción o la sugestión, sino tam-bién en el sentido de que no fue el resultado de la ignoran-cia de sus derechos, el pavor o el desaliento. Pueblo ex reí. F.B.M., ante, pág. 252.
En cuanto al momento en que surge la obligación de hacer las antedichas advertencias, es preciso resaltar que, tal y como sucede en relación con los adultos, las advertencias serán necesarias tan pronto como la investigación tome un matiz acusatorio y se pose sobre el menor sospechoso con miras a extraer de éste una confesión. De modo que, ya no se trata de meras averiguaciones de un crimen sin resolver, sino de un proceso acusatorio. Rivera Escuté v. Jefe Penitenciaría, ante, pág. 779; Pueblo v. Chaar Cacho, ante, pág. 324. Dicho de otro modo, para que un menor pueda invocar exitosamente esta protección constitucional, de manera que el Estado esté impedido de presentar la confesión o admisión prestada, deberán estar presentes cuatro requisitos básicos; estos son: (1) que al momento de obtenerse la declaración impugnada ya la investigación se haya centralizado sobre la persona del menor; esto es, que ya funja como sospechoso de la comisión de una falta o delito; (2) que al momento de prestar la declaración en cuestión ya se encuentre “bajo custodia del Estado”; (3) que la declaración haya sido “producto de un interrogatorio” realizado con el fin de obtener manifestaciones *507incriminatorias; (4) que no se le haya advertido —en pre-sencia de un adulto interesado en el bienestar del menor o de un abogado— sobre los derechos constitucionales que nuestro ordenamiento le garantiza. Pueblo v. López Guz-mán, 131 D.P.R. 867, 883 (1992); Pueblo ex reí. F.B.M., ante, pág. 253.
Respecto al criterio que deberán utilizar los tribunales, al analizar la validez de la renuncia al privilegio contra la autoincriminación, hemos establecido que, al igual que en el caso de los adultos, ésta deberá estar basada en el análisis de la “totalidad de las circunstancias”. Pueblo en interés menor J.A.B.C., ante, pág. 562. A esos efectos, el Tribunal Supremo de Estados Unidos ha señalado que:
This totality-of-the-circunstances approach is adecúate to determine whether there has been a waiver even where interrogation of juveniles is involved. We discern no persuasive reasons why any other approach is required where the question is whether a juvenile has waived his rights, as opposed to whether an adult has done so. The totality approach permits —indeed, it mandates— inquiry into all the circumstances surrounding the interrogation. This includes evaluation of juvenile’s age, experience, education, background, and intelligence, and into whether he has the capacity to understand the warnings given him, the nature of his Fifth Amendment rights, and the consequences of waiving those rights. Fare v. Michael C., 442 U.S. 707, 725 (1979).
Acorde con lo anterior, hemos precisado que entre los muchos factores que deberán ser sopesados por los tribu-nales bajo el mencionado criterio, se encuentran: (1) la persona del menor y sus circunstancias personales y particu-lares; esto es, edad, experiencia, instrucción académica, etc.; (2) tiempo que estuvo bajo custodia policíaca antes de prestar la confesión; (3) si estuvo o no acompañado por un familiar; (4) si efectivamente estuvo o no asistido por un abogado al confesar, etc. Pueblo en el interés menor *508J.A.B.C., ante, pág. 563 esc. 7.(25) De igual forma hemos advertido sobre la insuficiencia de una lectura mecánica de los derechos reconocidos en Miranda v. Arizona, 384 U.S. 436 (1966). Pueblo en interés menor ante, pág. 252. A tales efectos hemos enfatizado que cuando se trata de menores, hay que intentar asegurarse de la voluntariedad de su confesión mediante la indagación de los factores antes mencionados y el examen de la “totalidad de las cir-cunstancias” que tuvieron lugar en el momento en que se produjo la confesión. Id.
Ahora bien, es al Estado a quien le corresponde probar que la confesión efectuada obedeció a una renuncia válida de las protecciones constitucionales para que dicha confesión sea admisible en evidencia. Pueblo ex reí. F.B.M., ante; Pueblo v. Pellot Pérez, 121 D.P.R. 791, 802 (1988); Pueblo v. García duro, 134 D.P.R. 13, 17 (1993). Es el Estado quien tendrá que demostrar que la renuncia fue voluntaria, consciente e inteligente. Para ello es preciso que se desfile prueba detallada sobre las advertencias específicas que se le hicieron al sospechoso y sobre las condiciones imperantes en el momento en que éste hizo la admisión o confesión. Pueblo v. Ruiz Bosch, ante, pág. 776; Pueblo v. García Ciuro, ante. Esta es la única manera en que un tribunal puede determinar, a base del criterio de la “totalidad de las circunstancias”, si dicha renuncia fue volunta-*509ria, consciente e inteligente. Pueblo v. Ruiz Bosch, ante, pág. 776; Pueblo v. García duro, ante, pág. 18.
HH h-i hH
Con estos pronunciamientos en mente, pasamos a ana-lizar la validez de la confesión prestada por la menor peti-cionaria, Lillian Enid Medina Hernández. Para ello es pre-ciso que comencemos por dilucidar si el Ministerio Público cumplió con su deber de demostrar que se hicieron las ad-vertencias legales y que la menor renunció a su derecho a no autoincriminarse de forma voluntaria mediante un abandono libre, consciente e inteligente de este derecho.
A. La prueba presentada a nivel de instancia demues-tra que las advertencias de ley, en cuanto a su derecho a no autoincriminarse y a tener asistencia de abogado, fueron hechas tan pronto como surgió la sospecha de que, en efecto, la peticionaria podía estar implicada en el asesinato de su madre. Esto fue cuando la menor, luego de haber aceptado que las imputaciones contra Will no eran ciertas, se re-afirmó en que había robado el arma de fuego del vehículo de su padre y guardó silencio al preguntársele si había dicho a alguien que tenía el arma en su poder. Fue en este momento en que la procuradora Aymat, quien sabía sobre los mensajes dejados en la residencia, sospechó por pri-mera vez de Lillian. Como señaláramos, en este momento la Procuradora procedió a explicarle a la menor, en presen-cia de su padre y de su tía, las advertencias de ley exigidas por nuestra jurisprudencia en esta clase de situaciones. Al preguntarle si las entendía, ésta contestó en la afirmativa. Las referidas advertencias fueron explicadas nuevamente por la agente Souchet, quien le dio a firmar un documento en que estaban contenidas a Lillian y a su padre.
En su escrito ante nos la representación legal de la pe-ticionaria alega que para la madrugada del 20 de noviem-*510bre ya Lillian figuraba como sospechosa de la muerte de su madre, razón por la cual se le debió apercibir de sus dere-chos desde ese instante. Los fundamentos que se aducen en apoyo a esta contención no nos mueven a intervenir con la apreciación de la prueba que, en relación con este hecho, realizara el foro de instancia. (26) Adviértase que el interro-gatorio realizado a la menor peticionaria, el cual dio lugar a la confesión aquí en controversia, se llevó a cabo, preci-samente, a instancias de ésta. Estamos convencidos, tal y como lo estuvo el tribunal de instancia, que previo a ello Lillian nunca fue considerada como sospechosa y sí como una posible víctima, dadas las amenazas encontradas en su residencia la noche de los hechos.
Lo anterior queda evidenciado si consideramos que la única entrevista realizada, previo al referido interrogato-rio, se llevó a cabo el 20 de noviembre de 2000; entrevista que también fue realizada a su hermana y a su padre, y que, de acuerdo con las determinaciones de hechos realiza-das por el foro primario, duraron apenas varios minutos. No fue hasta el 22 de noviembre —segundo día de la inves-tigación— que los agentes volvieron a hablar con Lillian, conversación que, repetimos, se inició a instancias de la propia menor.
Siendo así, es evidente que en este momento no estaban presentes ninguna de las circunstancias que activan las garantías constitucionales y obligan al Estado a impartir las advertencias de ley; esto es, Lillian no se encontraba bajo la custodia del Estado, no era una sospechosa sobre la cual se hubiese centrado investigación alguna y tampoco se le estaba interrogando con miras a obtener de ésta alguna manifestación incriminatoria.
B. En cuanto a la voluntariedad de la confesión, el se-*511ñor Medina, padre de la peticionaria, testificó que el trato recibido por su hija fue justo y cordial sin que hubieran mediado humillaciones o maltrato alguno.(27) No podemos avalar el argumento de la menor peticionaria a los efectos de que el llevar a Will al cuartel mientras ésta aún se en-contraba en el lugar tuvo el efecto de crear un ambiente intimidante. Como señaláramos, en este momento la menor figuraba como testigo y no como sospechosa. No hay un solo ápice de prueba que ni tan siquiera sugiera que a ésta se le impidió abandonar el lugar mientras se llevaba a cabo el arresto de Will. Por el contrario, del testimonio de la agente Souchet surge que en este momento la menor podía retirarse y que no estaba detenida ni se le impidió abando-nar el lugar. (28) Siendo así es razonable concluir que si Lillian aún se encontraba en el cuartel a la llegada de Will ello correspondió a una mera coincidencia y no al intento por parte del Estado de coaccionar o intimidar a la menor. Tampoco puede entenderse que los esfuerzos realizados por los agentes de la Policía para corroborar la información que obtenían constituyeran coacción o intimidación en contra de Lillian.
Lo mismo aplica en cuanto a la alegación de que no se le permitió retirarse del cuartel durante el tiempo que duró la investigación. De modo alguno puede entenderse que Lillian tenía su libertad de acción restringida durante las primeras etapas del proceso investigativo. Siendo una simple testigo pudo haberse retirado en cualquier momento. Claro que, como es natural, luego de su confesión ya esto no era posible y desde este momento permaneció bajo la custodia de los agentes del Estado.
Tampoco es correcta la contención de la peticionaria a *512los efectos de que fue interrogada durante tres días. Al re-mitirnos a las determinaciones de hechos realizadas por el Tribunal de Primera Instancia, encontramos que dicho foro entendió que la duración del interrogatorio en cuestión fue de aproximadamente ocho horas. Sin embargo, y ante la alegación de la peticionaria de que esta determinación es incorrecta, hemos examinado minuciosamente la transcrip-ción de evidencia en busca de indicios que nos permitan establecer la verdadera duración del referido interrogatorio. Al así hacerlo encontramos que, tal y como reseñáramos previamente, éste comenzó entre las 5:45 y 6:00 de la tarde y terminó antes de la 1:00 de la madru-gada, hora en que la agente Souchet acudió a la casa de Christian para corroborar la confesión de la menor. Es de-cir, el interrogatorio duró menos de siete horas, de las cua-les en la primera de ellas Lillian figuraba como testigo y no como sospechosa.
Por otro lado, es menester resaltar que durante las res-tantes seis horas a Lillian se le estuvo tomando una decla-ración jurada en torno a su segunda versión, para lo cual fue necesario no sólo contactar nuevamente a la taquígrafa de récord y, por consiguiente, esperar a que ésta llegara, sino, además, contactar al fiscal Pérez Cabán para que abriera las oficinas de la Fiscalía; debe recordarse que la entrevista a Lillian se estaba realizando en la Oficina de la Procuradora y no en el área de la Fiscalía. (29)
*513Durante este periodo de tiempo, además, se estuvo tra-mitando un acuerdo de inmunidad para la menor. A tenor con lo anterior, de modo alguno podría entenderse que es-tas siete horas fueron de un “interrogatorio constante e ininterrumpido”. Por el contrario, entendemos que se trató de un tiempo razonable, considerando las circunstancias particulares en que se llevó a cabo dicho interrogatorio.
C. Nos resta resolver si Lillian prestó la confesión aquí en controversia de forma “consciente e inteligente”. Ello requiere que evaluemos si, en efecto, ésta renunció a su derecho a no incriminarse y a estar asistida por un abo-gado, luego de haber sido informada —de manera eficaz— del referido derecho y de las consecuencias que conllevaba renunciar a él. Además, es necesario que analicemos si la menor comprendió las referidas advertencias. Veamos.
De entrada es preciso que enfaticemos el hecho de que en el presente caso la peticionaria fue informada de su de-recho a no incriminarse y a estar acompañada por un abo-gado no en una sino en tres ocasiones distintas. Además, las referidas advertencias fueron hechas en un lenguaje sencillo y coloquial sin que pueda entenderse que el Estado se limitó a hacerlas en forma mecánica o utilizando un lenguaje técnico o rebuscado.
La primera ocasión en que se le explicaron a Lillian las referidas advertencias ocurrió a menos de una hora de co-menzada la entrevista del 22 de noviembre; esto es, previo a que Lillian comenzara a dar su segunda versión de los hechos. Sobre este particular el fiscal Esparra testificó lo siguiente:
*514La procuradora Aymat [hizo] las advertencias de rigor: Tiene derecho a permanecer callado, cualquier cosa que usted diga puede ser utilizado en su contra, tiene derecho a tener representación legal, tener un abogado presente en todas las etapas de los procedimientos, inclusive allí, inclusive en los momentos de la investigación, si ... quería buscar un abogado lo podían hacer o si no el Estado tenía ... si ellos lo pedían tenían que buscar un abogado, en ese momento, a ellos. Se le explicó con detalles del derecho a permanecer callado, no decir absolutamente nada de lo que se le pregunte. Se le explicó también el derecho a que ... a que si quería en algún momento parar y no declarar absolutamente nada, que no tenía que hacerlo, no tenía que hacerlo. Esto, realmente, me acuerdo lo que se le explicó en detalle allí a ellos. Transcripción de la vista de supresión de evidencia, pág. 11; Petición de certiorari, Apéndice XIV, pág. 298.
Luego de esto, la agente Souchet procedió a explicarle por segunda ocasión las referidas advertencias a la joven —y a su padre— esta vez leyendo de un documento que las contenía. En ambas ocasiones tanto Lillian como su padre afirmaron haber entendido cuáles eran los derechos que en esos momentos cobijaban a la menor.
Ahora bien, y como señaláramos anteriormente, Lillian —habiendo sido previamente informada de que tenía un derecho a permanecer en silencio y a estar asistida por un abogado— procedió a dar una segunda versión de los hechos. En esta ocasión se implicó a sí misma como autora intelectual del delito e identificó a otro joven como la persona a quien contrató para dar muerte a sus progenitores. La evidencia más patente de que los funcionarios que rea-lizaban la investigación estaban completamente convenci-dos de la veracidad de las palabras de Lillian es que en este momento se negoció un acuerdo mediante el cual se le ofreció inmunidad a la menor a cambio de su testimonio contra el joven implicado. A esos efectos, aun cuando no se había confirmado la veracidad de esta segunda versión, se procedió a tomarle una declaración jurada a la peticionaria. Fue aquí en que por tercera ocasión se le ex-*515plicó a la menor, en presencia de su padre y de su tía, que si no quería no tenía que decir nada, pero que si decidía decir algo entonces el fiscal Esparra podría utilizarlo en su contra.(30) Además, se le explicó que si no quería contestar algo de lo que se le preguntaba no lo tenía que hacer. Tam-bién se les informó —tanto a Lillian como a su padre y a su tía— que tenían el derecho a estar acompañados por un abogado y que si no tenían los medios para ello el propio fiscal Esparra tendría que conseguirlo.(31) Nuevamente to-dos contestaron en la afirmativa al preguntárseles si en-tendían lo que se les estaba explicando.(32)
Acto seguido, el fiscal Esparra procedió a hacer varias preguntas a la menor para asegurarse de la voluntariedad de su declaración. Al respecto testificó el fiscal:
Le pregunté “cómo se sentía en esos momentos”, me dijo que “se sentía bien físicamente”. Si padecía de alguna enfermedad, ella me manifestó que padecía de un soplo en el corazón. Ha-bía mencionado anteriormente “si había hecho uso de sustan-cias controlada[s]”, me dijo que no. “Si había ingerido algún tipo de medicamento, especialmente ese día” y me contestó que no. Le pregunté “si había sido maltratada, ofendida, ame-nazada por un [sic] miembro de la policía que está [sic] en-vuelto en el caso”, me contestó que no. Le pregunté “si había sido maltratada, amenazada por el Fiscal o algún otro funcio-nario que estuviera a cargo de la investigación”, me dijo que no. Le pregunté entonces si —nuevamente— “si la determina-ción de usted, de prestar la declaración jurada, es libre, volun-taria, sin haber sido [sic] ningún tipo de intimidación de algún funcionario”, me dijo que no. “Si alguna agencia —como es la Policía de Puerto Rico, el Departamento de Justicia— ha in-tervenido en su determinación de declarar libre y voluntaria-mente”, me contestó que no .... Transcripción de la vista de *516supresión de evidencia, págs. 23-24; Petición de certiorari, Apéndice XIII, págs. 310-311.
Adviértase que en este punto ya se le han explicado sus derechos a Lillian —en presencia de su padre y de su tía— en tres ocasiones. Esto es, en tres momentos distintos la menor afirmó haber entendido cuáles eran sus derechos y aun así continuó con sus declaraciones. Habiendo sido pre-cedida no por una sino por tres explicaciones de las protec-ciones constitucionales que en ese momento protegían a la menor, y habiendo afirmado ésta en tres ocasiones que en efecto las entendía, forzoso es concluir que la renuncia que ésta hizo a su derecho a no incriminarse fue una renuncia completamente “consciente e inteligente”. Adviértase, ade-más, que Lillian le expresó a su tía que tendría que cum-plir cien años de cárcel; esto es, sin lugar a dudas conocía sobre las consecuencias de su renuncia.
Pero, ¿qué de la subsiguiente confesión? Recordemos que ésta ocurrió luego de que se descubre la falsedad de la segunda versión prestada por la menor. Es cuando se le informa que la inmunidad sería retirada que ésta decide dar una tercera versión. Sencillamente, la menor no con-taba con que sus versiones serían corroboradas por los agentes, razón por la cual ella misma fue tejiendo una en-crucijada de la cual le fue imposible escapar.
Nótese que se trató de una manifestación espontánea que no estuvo precedida por ninguna clase de coacción, in-timidación ni violencia. Ni siquiera se le estaba ya interrogando. (33) Simplemente se le informó que habían *517descubierto que mentía y que por tal razón su inmunidad sería retirada. Ello, por sí sólo, no puede ser considerado de modo alguno como indicio de coacción, violencia o inti-midación alguna.
Ante unos hechos tan patentes no podemos avalar la con-tención de la representación legal de la peticionaria a los efectos de que la confesión de la menor no estuvo precedida por una renuncia voluntaria, consciente e inteligente de los derechos que en ese momento la cobijaban. Indudablemente los hechos de este caso demuestran que, a pesar de su mi-noría de edad, Lillian es una joven inteligente y muy sus-picaz que tuvo el ingenio para planificar cada una de sus versiones las cuales, según el testimonio del fiscal Esparra, eran muy coherentes y convincentes.(34)
D. La representación legal de la menor peticionaria *518nos invita a adoptar en el presente caso una norma me-diante la cual se rechace, a priori, la admisibilidad de toda confesión o admisión hecha por un menor si al momento de prestarla éste no estaba acompañado de un abogado o de un adulto interesado en su bienestar. L. M. Krzewinski, But I Didn’t do it: Protecting the rights of Juveniles During Interrogation, 22 B.C. Third World L.J. 355, 368 (2002).(35) Aduce que el criterio de la "totalidad de las circunstan-cias”, utilizado en el caso de los adultos, resulta inapro-piado cuando el que renuncia a su derecho a no incrimi-narse es un menor.
Un análisis de nuestra jurisprudencia revela que tal proceder resulta innecesario dado que los criterios que al día de hoy ha establecido este Tribunal en torno a este asunto, refiriéndonos específicamente al caso de los meno-res, no se limitan a evaluar la “totalidad de las circunstan-cias” que rodearon la confesión, sino que, además, se han sentado pautas en cuanto a la necesidad de que en todo momento el menor esté acompañado por un abogado o un adulto interesado en su bienestar. Pueblo ex reí. ante, págs. 253-254; Pueblo en interés menor J.A.B.C., ante, pág. 567 esc. 13. De este modo hemos requerido que los padres del joven imputado sean informados del alcance de la renuncia que a sus derechos pueda hacer el menor implicado. Pueblo ex reí. F.B.M., ante, págs. 253.
*519Ahora bien, adviértase que no se trata de que necesariamente el menor tenga que estar acompañado por un abogado antes de prestar una confesión. Bien podría estar en compañía de un adulto, pero, de ser este el caso, ambos tendrían que ser informados de los derechos que en ese momento cobijan al menor, esto es, el derecho a asistencia legal y a la no autoincriminación. Claro que, ante la ausencia de un abogado, los tribunales deberán examinar con más cuidado y detenimiento la “totalidad de las circunstancias” que rodearon la renuncia del citado derecho constitucional, con el propósito de resolver la interrogante de si ésta se llevó a cabo en forma “consciente e inteligente”. Pueblo en interés menor J.A.B.C., ante, pág. 567 esc. 13.
En cuanto a si el adulto que acompañaba al me-nor estaba realmente interesado en su bienestar, los tribunales deberán utilizar nuevamente el criterio de la “totalidad de las circunstancias” que rodearon la confesión prestada. A tales efectos deberá analizarse, entre otras cosas, si existía alguna rivalidad o conflicto de interés entre éste y el menor imputado de delito. Además, deberá evaluarse si el adulto interesado tenía la capacidad para comprender la situación por la cual atravesaba el menor para poder brindarle su consejo. Com. v. Philip S., 611 N.E.2d 226, 231 (1993). La posibilidad de que una víctima del hecho delictivo pueda, a su vez, fungir como un adulto interesado también deberá ser analizada tomando en consideración las circunstancias particulares de cada caso.
A tono con lo anterior es preciso que evaluemos si en el caso de autos la menor peticionaria estuvo o no acompa-ñada por un adulto interesado en su bienestar. Ello lo ha-remos analizando la “totalidad de las circunstancias” pre-sentes, no sólo al momento de la confesión, sino, además, durante la etapa investigativa del caso.
En primer lugar, es preciso resaltar que en el presente caso Lillian estuvo acompañada no sólo por su padre, sino que, además, por su tía Felipa. La prueba demuestra que *520ambos estuvieron presentes en las tres ocasiones en que Lillian fue informada de sus derechos y que ambos contes-taron en la afirmativa al ser cuestionados en torno a si entendían las advertencias que se le estaban haciendo a la menor.(36) En cuanto a si el señor Medina —padre de la peticionaria— puede ser considerado como un adulto inte-resado en el presente caso, es preciso recordar que éste se personó al cuartel de Aguadilla tan pronto como terminó el sepelio de su esposa, se preocupó por buscar alimento a la menor(37) y delegó en su hermana Felipa para que cuidara de su hija durante todo el tiempo en que no pudo estar presente. Ello demuestra el interés que, como padre, éste tenía en el bienestar de su hija y en velar por sus derechos.
En cuanto al interés que la tía Felipa demostró tener por el bienestar de su sobrina, basta con resaltar el hecho de que en cierta ocasión la orientó para que no continuara declarando, señalándole que podía permanecer en silencio y pedir que le trajeran a un abogado. Además, le recalcó que “lo que estaba declarando l[a] estaba peijudicando”.(38) También se ocupó de llevarle ropa limpia a la menor y de solicitar permiso para que ésta pudiera cambiarse. Resulta pertinente señalar el hecho de que Lillian le agradeció a su tía por toda la ayuda recibida y le pidió perdón por haberla hecho pasar por tal situación. Lo anterior demuestra no sólo el interés que la tía Felipa tenía en el bienestar de su sobrina, sino además, la confianza que la menor había de-positado en ésta.
*521Definitivamente, no podemos avalar la contención de la menor peticionaria a los efectos de que ni la tía Felipa ni el señor Medina pueden ser considerados como “adultos interesados” por ser víctimas directas del delito investigado. Un análisis de las circunstancias demuestra que, a pesar de la dolorosa situación, éstos sí se preocuparon por la menor, asistiéndola efectivamente durante todo el proceso. Adviértase, además, que éstos no sabían cuán implicada estaba la menor en el asesinato hasta que finalmente ésta confesó su crimen. El que no hayan tratado de inducir a Lillian a guardar silencio o a encubrir el hecho delictivo, definitivamente, no significa que no estuvieran interesados en su bienestar. Ya hemos señalado que
Dios que redactaron las constituciones de Puerto Rico y de los Estados Unidos, ciertamente tuvieron en mente prohibir que nadie fuese obligado a incriminarse mediante su propio testimonio, pero no se propusieron prohibir que un delincuente confesase libre y voluntariamente su crimen haciendo así las paces con su conciencia y con la sociedad. Esas dos constitu-ciones tienen cono uno de sus objetivos proteger la libertad de la conciencia de los seres humanos, no encadenarlas al mal. Dichas constituciones no exigen que una persona que ha lle-gado a ser delincuente est[é] además obligada a ser mentiroso o perjuro toda su vida. Lo ético es decir la verdad aunque eso resulte amargo. La constitución no está reñida con la ética. (Énfasis suplido.) Pueblo v. Rodríguez Martínez, 100 D.P.R. 805, 812 (1972).
El requisito de que al momento de una confesión el menor esté acompañado por un adulto o un abogado, y que sea informado de sus derechos frente a éstos, obedece al interés del Estado de asegurar que la renuncia que a sus derechos haga el menor sea voluntaria, consciente e inteligente. De modo alguno puede entenderse que el propósito de tal requisito sea cohibir al menor ante su deseo de confesar voluntariamente su falta o delito. Ello coincide con el enfoque ecléctico de acción e intervención adoptado por la nueva Ley de Menores al abandonar la orientación paternalista y tutelar que guiaba la antigua ley y acoger una *522visión donde se armoniza la responsabilidad de parens pa-triae del Estado con el deber de los ofensores de responder por sus actos. Exposición de Motivos de la Ley Núm. 88 (1986 Leyes de Puerto Rico 286). Véase, además, Pueblo en interés menor G.R.S., 149 D.P.R. 1 (1999).
En virtud de todo lo antes expuesto, forzoso es concluir que la confesión prestada por Lillian obedeció a una renun-cia voluntaria, consciente e inteligente de los derechos que en ese momento la cobijaban. No albergamos duda alguna en torno al hecho de que la menor peticionaria fue adver-tida de manera eficaz —utilizando un lenguaje sencillo y ofreciéndole ejemplos claros— del derecho a no incrimi-narse y a estar asistida por un abogado. Del mismo modo, entendió las advertencias que se le hicieron, estuvo acom-pañada por familiares interesados en su bienestar y, sobre todo, voluntariamente decidió confesar aun cuando conocía las consecuencias de tal actuación.
IV
En mérito de lo anterior, procede dictar Sentencia con-firmatoria de la emitida por el Tribunal de Circuito de Ape-laciones y devolver el caso al Tribunal de Primera Instan-cia, Sala Superior de Aguadilla, para procedimientos ulteriores compatibles con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton disintió sin opinión escrita.

 Con el fin de presentar una exposición de hechos más completa hemos tenido a bien utilizar la transcripción de la vista de supresión de evidencia que fuera some-tida por la peticionaria, Lillian Enid Medina Hernández, en su alegato ante nos. La referida transcripción fue presentada con la aquiescencia del Procurador General, luego de haber sido evaluada y aceptada por el fiscal que intervino en la vista de supresión de evidencia.


 Véanse: Transcripción de la vista de supresión de evidencia, pág. 13; Petición de certiorari, Apéndice XIV, pág. 443.


 En ese momento Lillian aún no se encontraba en la residencia. Ésta se encontraba en una actividad de la escuela en la plaza de recreo de Aguada. A eso de las 10:30 de la noche la joven llamó para que la fueran a buscar.


 Véanse: Transcripción de la vista de supresión de evidencia, pág. 16; Petición de certiorari, Apéndice XIV, pág. 446.


 Conforme establece el Art. 4 de la Ley de Menores de Puerto Rico, 34 L.P.R.A. see. 2204, el Tribunal de Menores no tendrá autoridad para conocer de un caso en que se impute a un menor que hubiere cumplido quince años de edad la comisión de hechos constitutivos de asesinato en primer grado mediante deliberación y premeditación. Al momento de la comisión de los hechos, esto es, el 19 de noviembre de 2000, la peticionaria, Lillian Enid Medina Hernández, ya había cumplido la edad de quince años.


 Los compañeros de clase entrevistados fueron: Will, Tatiana y Christian.


 Esto parece procedente al considerar las amenazas que existían en contra de Lillian.


 De acuerdo con el testimonio de la agente Souchet, el cortejo fúnebre se disponía a partir a eso de las 2:30 p.m. Transcripción de la vista de supresión de evidencia, pág. 20; Petición de certiorari, Apéndice XIV, pág. 450.


 Al ser informada de que Lillian quería hablar, la agente Souchet le preguntó: “Lillian que me quieres decir”, a lo que la peticionaria respondió: “Magali, yo quiero hablar contigo, yo quiero hablar contigo.” Transcripción de la vista de supresión de evidencia, pág. 21; Petición de certiorari, Apéndice XIV, pág. 451.


 A pesar de que en ese momento habían otros agentes en el cuartel, ninguno de ellos presenció la conversación sostenida entre la agente Souchet y Lillian. Sólo las acompañaba la tía de la menor, la señora Felipa Medina Sepulveda. Transcrip-ción de la vista de supresión de evidencia, pág. 72; Petición de certiorari, Apéndice XIV, pág. 501.


 Adviértase que la agente Souchet sabía dónde encontrar a Will toda vez que ya lo había entrevistado el día anterior.


 Fue en este momento en que, por primera vez, la Procuradora sospechó que Lillian estaba mintiendo; ello en vista de que los mensajes escritos en la casa de la occisa leían “Lillian te voy a matar con lo que le robaste a tu papá”, lo cual era indicativo de que alguien más debía saber sobre el arma de fuego.


 Transcripción de la vista de supresión de evidencia, pág. 28; Petición de certiorari, Apéndice XIV, pág. 458.


 Sobre este aspecto el fiscal Esparra testificó lo siguiente:
“La procuradora Aymat [hizo] las advertencias de rigor: Tiene derecho a perma-necer callado, cualquier cosa que usted diga puede ser utilizado en su contra, tiene derecho a tener representación legal, tener un abogado presente en todas las etapas de los procedimientos, inclusive allí, inclusive (sic) en los momentos de la investiga-ción, si ... quería[n] ... buscar un abogado lo podían hacer o si no el Estado tenía ... si ellos lo pedían tenían [sic] que buscar un abogado, en ese momento, a ellos. Se le explicó con detalles del derecho a permanecer callado, no decir absolutamente nada de lo que se le pregunte. Se le explicó también el derecho a que ... si quería en algún momento parar y no declarar absolutamente nada, que no tenía que hacerlo, no tenía que hacerlo. Esto, realmente, me acuerdo lo que se le explicó en detalle allí a ellos.” Transcripción de la vista de supresión de evidencia, pág. 11; Petición de certiorari, Apéndice XIV, pág. 298.
Por su parte, la agente Souchet testificó: “[L]as advertencias se las había hecho la Procuradora Aymat. En ese momento yo salgo breve y buscó [sic] el documento, por escrito, y se las leo. La Procuradora Aymat se las explicó también, porque se las estoy haciendo por escrito.” Transcripción de la vista de supresión de evidencia, pág. 43; Petición de certiorari, Apéndice XIV, pág. 472.


 A pesar de que el formulario no fue admitido en evidencia por no haber sido previamente entregado a la defensa, la prueba testifical demostró no sólo la existen-cia del documento sino, además, el hecho de que tanto Lillian como su padre lo firmaron.


 Al respecto el fiscal Esparra testificó: “Tan pronto ... terminó esa versión de Lillian, yo recuerdo que lo paramos todo, se paró todo, había que analizar, realmente había que corroborar algo con relación a lo que estaba diciendo ella para poder proceder .... Yo recuerdo que llamé al fiscal Pérez Cabán para ... consultar con él cómo se debía proceder en este asunto y consulté con él la posibilidad de darle una inmunidad a Lillian a cambio de su testimonio contra Ezer Muñiz Benitez.” Trans-cripción de la vista de supresión de evidencia, pág. 13; Petición de certiorari, Apén-dice XIII, pág. 300.


 El fiscal Esparra testificó que luego de hacerle todas las advertencias fue exphcándoselas una por una, de manera que tanto Lillian como su padre y su tía pudieran entenderlas. Para ilustrar dichas expbcaciones expresó que el “derecho a permanecer callada” se lo explicó como que no tenía que decir nada si no quería, pero que si decidía declarar, cualquier cosa que dijera él podría utilizarlo en su contra. Las referidas advertencias fueron consignadas en el documento. Transcripción de la vista de supresión de evidencia, pág. 21; Petición de certiorari, Apéndice XIII, pág. 308.


 Transcripción de la vista de supresión de evidencia, pág. 22; Petición de certiorari, Apéndice XIII, pág. 309.


 Al respecto le explicó que perjurio significaba que ella no podía decir algo que no fuera cierto en la declaración jurada y que no podía cambiar versiones es-tando bajo juramento. Transcripción de la vista de supresión de evidencia, pág. 23; Petición de certiorari, Apéndice XIII, pág. 310.


 Transcripción de la vista de supresión de evidencia, pág. 31; Petición de certiorari, Apéndice XIV, pág. 460.


 Siendo la principal sospechosa de la muerte de su madre, Lillian permane-ció bajo la custodia de la agente Souchet.


 El señor Medina corroboró que, efectivamente, se trataba del arma hurtada de su vehículo.


 Transcripción de la vista de supresión de evidencia, pág. 6; Petición de certiorari, Apéndice X, pág. 124.


 La Dra. Carol Merced Romey visitó a Lillian en la Institución de Menores de Ponce el 26 de diciembre de 2000 a petición de la Sociedad para Asistencia Legal, solicitud que fuera hecha, específicamente, por el representante legal de la acusada, el Ledo. Edwin Barreto Barreto. El propósito de la visita, según el propio testimonio de la doctora, fue realizar una evaluación sicológica de la joven.


 gn State v. Benoit, 490 A.2d 295, 302 (1985), el tribunal de New Hampshire esboza una lista extensa de factores que han de evaluarse bajo el criterio de la totalidad de las circunstancias, que incluye:
“(1) the chronological age of the juvenile; (2) the apparent mental age of the juvenile; (3) the educational level of the juvenile; (4) the juvenile’s physical condition; (5) the juvenile’s previous dealing with the police or court appearances; (6) the extent of the explanation of rights; (7) the language of the warnings given; (8) the methods of interrogation; (9) the length of the interrogation; (10) the length of time the juvenile was in custody; (11) whether the juvenile was held incommunicado; (12) whether the juvenile was afforded the opportunity to consult with an adult; (13) the juvenile’s understanding of the offense charged; (14) whether the juvenile was warned of possible transfer to adult court; and (15) whether the juvenile later repudiated the statement.”


 A tales efectos aduce la defensa que sólo Lillian y su padre fueron llevados al cuartel la noche de los hechos, que la agente Souchet ocupó una libreta perteneciente a Lillian y que el señor Medina indicó haber creído que tanto él como Lillian fungían como sospechosos.


 Transcripción de la vista de supresión de evidencia, pág. 84; Petición de certiorari, Apéndice IX, pág. 102.


 Transcripción de la vista de supresión de evidencia, pág. 84; Petición de certiorari, Apéndice XTV, pág. 513.


 Sobre este particular el fiscal Esparra testificó que:
“Cuando Lillian ... había relacionado a Will, me lo habían dicho ya por teléfono, yo le había dicho a la Taquígrafa que se quedara, que se quedara en la Fiscalía, porque aparentemente íbamos a tener que tomar [una] declaración jurada. Sin embargo, cuando ... me di cuenta de que lo de Will no era cierto le dije a la Taquígrafa que se fuera, ... que no era necesario. Entonces, cuando vuelve y relata lo de Ezer yo recuerdo que llamé a la Taquígrafa de nuevo, pero tenía un problema porque yo había mandado a cerrar el segundo piso de la Fiscalía y en aquel momento yo no tenía llaves de la Fiscalía, y llamo al Fiscal Pérez Cabán para que baje, por favor que me traiga las llaves de la Fiscalía y llamó a la ... Taquígrafa para que regrese a la Fiscalía. El Fiscal Pérez se persona allí a la Fiscalía y anotamos de qué era lo que estaba pasando nuevamente y entonces abrimos la Fiscalía. La ... Taquígrafa ya *513había llegado ... y habíamos intentado coger parte de la declaración jurada en la computadora de la Procuraduría de Menores, pero no fue posible porque ella no entendía bien cómo era que bregaba la computadora en la Procuraduría de Menores. Subimos al segundo piso, se buscaron los documentos, se buscó un modelo para hacer ... el convenio de inmunidad que se le iba a dar a Lillian ....” Transcripción de la vista de supresión de evidencia, pág. 15; Petición de certiorari, Apéndice XIII, págs. 301-302.


 El documento que contenía la declaración inconclusa de Lillian fue presen-tado y admitido en evidencia en la vista de supresión. En éste aparecían consignadas nuevamente las advertencias de ley impartidas por el Fiscal Esparra.


 Adviértase que no se explicaron los derechos en forma mecánica, sino en palabras sencillas que fácilmente podía entender una menor de quince años como Lillian.


 Transcripción de la vista de supresión de evidencia, pág. 24; Petición de certiorari, Apéndice XIII, pág. 311.


 gn vista de que el interrogatorio había cesado, falta uno de los requisitos básicos que da lugar a la obhgación de hacer las advertencias de rigor en estas circunstancias. En Pueblo v. Laguna Rodríguez, 92 D.P.R. 831, 833-834 (1962), este Tribunal estableció que la norma pautada en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), sobre la obhgación de hacer las advertencias de ley, no aplica cuando las manifestaciones son hechas por el sospechoso de forma espontánea sin que en ese momento se le estuviera interrogando con el fin de obtener manifestacio-nes incriminatorias. Aún así es preciso recordar el hecho de que en este caso la joven, Lillian Enid Medina Hernández, ya había sido advertida de sus derechos en tres ocasiones.


 La contundente evidencia presentada ante el foro primario, en cuanto al modo en que Lillian fraguó diversas versiones de los hechos, no nos permite avalar la opinión emitida por la doctora Carol Romey en el presente caso, a los efectos de que la renuncia hecha por Lillian no fue libre y voluntaria por no tener la capacidad para ello. Adviértase que la doctora Romey apoya su conclusión en el hecho de que el 26 de diciembre de 2000 —fecha en que ésta visitó a Lillian a la Institución de Menores en la que se encontraba— observó que la joven presentaba un cuadro clínico de emer-gencia máxima, una personalidad totalmente desorganizada, un proceso sicótico ac-tivo y una ideación suicida alarmante. Al respecto señaló que si dicha condición no permitía que Lillian pudiera prestar un consentimiento válido a la evaluación que ésta le haría, menos aún pudo haber renunciado a unos derechos que no entendía. Ahora bien, estas observaciones se llevaron a cabo a más de un mes de ocurridos los hechos del presente caso. Un mes en que la menor estuvo privada de las ocho o diez bolsas de cocaína que afirmó haber estado utilizando diariamente, un mes de estar encerrada —a solas— en una celda de una institución juvenil, apartada de los fami-liares que la acompañaron durante el curso investigativo del caso. Sin lugar a dudas, coincidimos con la opinión del foro primario a los efectos de que ante un cuadro fáctico como el descrito, de modo alguno podría merecer credibilidad el testimonio emitido por la doctora Romey. Más aún cuando su evaluación dependió exclusiva-mente de la entrevista antes descrita, sin tener el beneficio de examinar expedientes o tratamientos médicos efectuados a la menor o entrevistas a familiares, maestros o amigos. Consistentemente hemos resuelto que los tribunales no están obligados a seguir indefectiblemente la opinión, juicio, conclusión o determinación de un perito, estando en plena libertad de adoptar su propio criterio al evaluar la prueba pericial y hasta descartarla aun cuando resulte ser técnicamente correcta. Prieto v. Maryland Casualty Co., 98 D.RR. 594, 623 (1970); Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935, 952-953 (1997); Dye-Tex P.R., Inc. v. Royal Ins. Co., P.R., 154 D.P.R. 658 (2000). No encontramos indicio alguno de parciahdad, error manifiesto, pasión o prejuicio. Ciertamente, el fundamento utilizado por el foro de instancia para descar-tar el testimonio pericial en el presente caso nos parece no sólo adecuado, sino correcto. Maldonado v. Burris, 154 D.P.R. 161 (2001).


6) Bajo este criterio serían suprimibles todas aquellas confesiones obtenidas sin que el Estado haya cumplido con ciertas garantías procesales, tales como: (1) que el menor haya consultado con un adulto interesado en su bienestar o con un abogado antes de haber renunciado a su derecho contra la autoincriminación; (2) que el adulto que acompañe al menor esté genuinamente interesado en su bienestar; (3) que el adulto interesado sea a su vez informado de los derechos constitucionales que en ese momento protegen al menor. L. Schlam, Police Interrogation of Children and State Constitutions: Why Not Videotape the MTV Generation?, 26 U. Tbl. L. Rev. 901, 915 (1995). Adviértase que, a tenor con este criterio, para invalidar la confesión de un menor es suficiente la presentación de prueba que tienda a demostrar la incom-petencia del adulto interesado. Por el contrario, en el caso de la regla de la “totalidad de las circunstancias” ello constituiría sólo un factor adicional a ser sopesado junto a las demás circunstancias presentes. A. Clark, “Interested Adults” with Conflicts of Interest at Juvenile Interrogations: Applying the Close Relationship Standard of Emotional Distress, 68 U. Chi. L. Rev. 903, 914 (2001).


 La prueba demuestra que la mayor parte del tiempo Lillian estuvo acompa-ñada de su papá o de su tía. Si en algún momento estuvo a solas con los agentes, ello fue por un lapso de tiempo muy corto, considerando que ello ocurría mientras uno de los dos salía al automóvil en busca del otro para que lo relevara. No obstante lo anterior, la prueba revela que Lillian siempre estuvo acompañada en los momentos en que recibió las advertencias de ley.


 El señor Medina testificó que salió a buscar un sándwich a su hija mientras ésta era interrogada, aunque no pudo precisar .la hora exacta. Transcripción de la vista de supresión de evidencia, pág. 37; Petición de certiorari, Apéndice EX, pág. 55.


 Transcripción de la vista de supresión de evidencia, pág.' 15; Petición de certiorari, Apéndice X, pág. 133.